Dismiss and Opinion Filed July 30, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00924-CV

                     IN THE INTEREST OF D.M. AND A.M., Children

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-20402

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans
       Appellant’s brief in this case is overdue. By order dated December 31, 2014, we ordered

this appeal submitted without a reporter’s record and appellant’s brief to be filed within thirty

days because appellant failed to respond to our October 27, 2014 letter directing appellant to

provide the Court with written verification he had requested the record and had paid for or made

arrangements to pay for the record, or had been found entitled to proceed without payment of costs.

By postcard dated February 6, 2015, we notified appellant the time for filing his brief had

expired. We directed appellant to file his brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                     /David W. Evans/
                                                     DAVID EVANS
                                                     JUSTICE

140924F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF D.M. AND A.M.,                     On Appeal from the 303rd Judicial District
Children                                              Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-08-20402.
No. 05-14-00924-CV                                    Opinion delivered by Justice Evans. Justices
                                                      Fillmore and Myers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Kenyatta McGill recover her costs of this appeal from
appellant Frederick McGill.


Judgment entered this 30th day of July, 2015.




                                                –3–